Citation Nr: 0634765	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-32 123	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than November 2, 
1999, for the assignment of a 100 percent evaluation for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION


The veteran served on active duty from August 1968 to January 
1972.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the RO 
which increased the rating for the veteran's service-
connected PTSD from 50 percent to 100 percent, effective from 
November 2, 1999.  


FINDING OF FACT

In April 2006, the veteran's representative notified VA that 
the veteran had died.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.




		
                                                       M. E. 
LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


